DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments and amendments to the claims filed on July 1, 2022 have been received and entered. Claim 1 has been amended. Claims 1-30 are pending in the instant application. 
Election/Restrictions
Applicant’s election of claims 1-15 (group I) in the reply filed on December 4, 2020 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 16-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 4, 2020.
Claims 1-15 are under consideration. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Priority
It is noted that instant application is a continuation of application no 13/310,431 filed on 12/02/2011, which is a CIP of PCT/GB2011/050019 filed on 01/07/2011, PCT/GB2010/051122 filed on 07/07/2010 and PCT/GB2010/051122 filed on 07/07/2010 that claims priority from US provisional 61/355,666 filed on 06/17/2010 and 61/223,960 filed on 07/08/2009.  Upon review of the disclosure of the prior-filed application, ‘122, ‘666 and ‘960 fails to provide descriptive support for instant claims 4-5. Claims 4-5 are not enabled in applications ‘122, ‘666 and ‘960 from which applicant is claiming benefit of priority.  It is noted that '122, '666 and '960 do not support the claimed phenotype of moue exhibiting the IgH-VDJCg transcripts comprise transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the group consisting of said transcripts encoding CDR-H3 lengths of 17 and 18 amino acids present in said IgH-VDJCg transcripts of said mouse is between 5% and 10% (claim 4-5).  There is not adequate support or enablement for claims 4-5 in the manner provided by the first paragraph of 35 U.S.C. 112 in any of these applications ‘122, ‘666 and ‘960. In case, if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support as recited in claims 4 and 5 of the instant application. Therefore, the effective filing date for instant claims 4 and 5 is 01/07/2011.


Maintained-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS).
Claim interpretation: Claims are directed to a single method step comprising (i) expressing the antibody or antigen binding fragment thereof from a host cell comprising nucleic acid encoding a human IgH chain variable region and a human IgH chain constant region of said antibody, or comprising nucleic acid encoding said human IgH chain variable region of said fragment. The subsequent 'wherein' clauses are considered product-by-process limitations, whereby,  the recitation of a process limitation in the claims, directed to the human IgH chain variable region of said antigen-specific antibody or antigen binding fragment is of a B cell, or a hybridoma thereof, of a transgenic mouse contacted with said antigen, wherein the recited transgenic mouse comprises a germline comprising a homozygous immunoglobulin heavy chain (IgH) locus comprising a plurality of unrearranged human IgH V gene segments, D gene segments and JH gene segments at an endogenous IgH locus and a constant (C) region comprising an endogenous IgH C gene segment; wherein said homozygous IgH locus comprises in 5' to 3' transcriptional orientation: (i) unrearranged human immunoglobulin heavy chain (IgH) variable region (VH) DNA comprising human IgH V gene segments, human D gene segments and human JH gene segments comprising a human 3' JH gene segment, (ii) a chimeric JC intron comprising human JC intronic DNA and truncated mouse JC intronic DNA, and (iii) a mouse mu enhancer and said C region,  is not viewed as positively limiting the instantly claimed thus-obtained antigen-specific IgH antibody comprising a human IgH chain variable region and a human IgH chain constant region, nor the thus-obtained antigen-specific IgH antibody fragment comprising a human IgH chain variable region. It is emphasized that absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products, thus-obtained antigen specific antibodies and/or thus obtained antigen binding fragments thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region and a human IgH chain constant region, are obtainable by different process.
There is no specific rearranged sequence for the IgH chain variable region claimed, therefore, to the extent, prior art cells teach the isolating the antibody encoding human IgH from a cell comprising a human IgH chain comprises a human IgH chain variable region and a human IgH chain constant region that is structurally similar to one claimed in the instant case, it is applicable to the rejection. The claim as such require one step of isolating said antibody or nucleic acid encoding human IgH from a cell, wherein the cell comprises a nucleic acid encoding IgH chain comprising human IgH chain variable region, wherein nucleic acid in the cells is obtained from a process of administering a selected antigen to a mouse. The recitation of wherein said mouse JC intronic DNA and said enhancer are comprised by a truncated mouse JC intron is interpreted as lack of single or few nucleotides of mouse JC intron that is identical to human JC intron. The instant application fails to disclose how the instantly recited functional properties are to be achieved. Furthermore, it is noted that the wherein clauses simply state a characterization or conclusion of the human-mouse chimeric antibodies produced during normal B cell development in the mouse. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. 
With respect to claims 1 and 6, Murphy et al a method of producing a human antigen specific antibody, comprising ...(f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy chain variable regions of the hybrid antibody of step (d) and human heavy constant regions of step (e), wherein the human IgH chain variable region of said antibody is from a hybridoma (step (d) of a transgenic mouse contacted with an antigen (step a-b of claim 1 of ‘323). It is further disclosed that method of making a human antibody comprising: a) exposing a mouse to antigenic stimulation, such that the mouse produces an antibody against the antigen; wherein said mouse comprising modified heavy chain loci with human variable regions and mouse constant regions. Murphy et al disclose that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygosity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy variable gene loci operably linked to entirely endogenous mouse constant region (see col. 23, lines 5-15). The transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region (see col. 7, lines 13-15). This is accomplished by a direct, in situ replacement of the mouse variable region genes with their human counterparts (see col. 20, lines 20-24). It is noted that because there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56).   Regarding the limitation of mouse homozygous IgH locus comprising (i) unrearranged human IgH variable gene segment (ii) a chimeric JC intron and (iii) a mouse mu enhancer and C region, it is noted that Murphy discloses making a reverse-chimeric IgH locus by maintaining intact endogenous mouse control elements, including the mouse intronic enhancer mu that is naturally located in the J/C intron (see col. 44, lines 5-18). The endogenous Eμ enhancer in the mouse would inherently remain intact because the human variable region gene segments are inserted upstream of the Eμ enhancer. As a result, the J/C intron of the mouse would have included mouse J/C intronic DNA. Further, because the mouse “homology arm” that is used in Murphy includes “the region immediately adjacent to, but not including, the mouse J segments, therefore at least some of the DNA in the J/C intron upstream of the Eμ enhancer is mouse intronic DNA (see col.  20, lines 9-17). Murphy teaches including the entire human DJ region in constructing targeting vector LTVEC1(see col.  46, lines 25-28) therefore, the vector must necessarily include human DNA that extends sufficiently downstream of the 3' end of the J region gene, prior to start of the mouse homology arm in which recombination would occur, to avoid risk of not including the entire human DJ thereby generating a chimeric JC intron that is also evident from the teaching of Stevens (figure 2). 
The heavy chain loci rearrange during B cell development such that the mouse produces a serum containing an antibody comprising human heavy chain immunoglobulin variable regions and mouse heavy chain constant regions (see claim 1),  b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody from the cells of transgenic mouse; c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies; d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody. In another preferred embodiment, wherein said cell described above is a CHO cell (col. 7, lines 45-56 and claims 1-2). It is further disclosed that the DNA of step (b) described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in step (a) described above (see col. 7, lines 55-60). Murphy et al teach (b) stimulating an immune response the genetically modified mouse by administering an antigen to the genetically modified mouse; (c)    preparing a hybridoma expressing the hybrid antibody from the genetically modified mouse stimulated with the antigen in step (b); (d)    isolating DNA encoding the human heavy chain Immunoglobulin variable regions of the hybrid antibody from the hybridoma of step (c) (see claim 2). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74). Stevens essentially disclose that the entire human Ig heavy chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency (see page 74). It is further disclosed that Stevens employs to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74). 

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale

Figure 2 above shows said recombinant IgH locus comprising in 5 ’ to 3 ’ transcription orientation: (i)    human VH gene segments, human DH gene segments and human JH gene segments, wherein said JH gene segments comprise a 3 ’ human JH gene segment, (ii)    a chimeric JC intron comprising human JC intron DNA contiguous with mouse JC intron DNA at a chimeric junction and comprising said enhancer (see the chimeric portion formed with blue and red lines), and (iii)    mouse C region, said chimeric junction being internal in said chimeric JC intron of said recombinant IgH locus such that said human Ig H variable region gene segments are operatively linked to said constant region. The results indicate that replacement of only the Ig variable loci in situ, while maintaining all the mouse constant regions and expression control regions (known or unknown), does indeed recreate a normal humoral response in mice (see page 74). 
With respect to claims 12-13, Murphy et al teach replacing endogenous immunoglobulin variable region gene (all of unrearranged Vs, Ds and Js) in whole with a homologous or orthologous human gene (immunoglobulin variable region gene) locus, wherein immunoglobulin variable gene locus is a variable gene locus of the heavy chain (see col. 6, lines 1-10. Lines 63-66, col. 7, lines 18).
Regarding claim 14, Murphy et al teach method as discussed above further comprising (a) isolating nucleic acid encoding a said antibody, (b) isolating said antibody, said IgH polypeptide, and/or a human VH region thereof, (c) isolating a cell comprising said nucleic acid of the invention, and (e) isolating a biological sample (mouse serum) comprising nucleic acid encoding and/or a cell comprising said human VH region (see claims 1-2 of ‘323). 
Murphy et al differ from claimed invention by not explicitly disclosing (i) chimeric IgH locus JC intron comprising a human JC intronic DNA downstream of 3’ human JH gene segment and a truncated mouse JC intronic DNA, (ii) the human 3' JH is less than 2 kb upstream  (claim 2) of said mouse JC intronic DNA in said mouse germline and isolating B cells expressing an antigen specific antibody.
Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

However, combination of references does not teach chimeric JC intron of human DNA and truncated mouse JC intron.
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the mouse J/C intron, generating a chimeric J/C intron (see figure 1) (limitation of claim 1). 
Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1). Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J- enhancer, a mouse  switch region and a mouse constant region, wherein the transgene construct, when integrated into a mouse genome, and an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10).  
It is relevant to note that positioning the chimeric junction within the J/C intron less than 2 kb downstream of the most 3' human JH gene segment and upstream of the mouse Eμ intronic enhancer would have been an obvious modification of a Murphy mouse in view of Tanamachi. A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamchi would conclude that so long as the junction does not interrupt functional intron sequences, the choice of placing the chimeric junction within the intron is only a matter of design choice. It is relevant to note that the Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about less than 2 Kb from the 3' J gene segment (see 1 kb scale bar, figure 1A).
Regarding claims 6-10, it is relevant to note that Murphy et al teach isolating spleen cell from the mouse exposed to an antigen to produce hybridoma cells expressing an antigen specific (see claims 1-2 and Col. 7, lines 57-58). Tanamachi also disclose isolating B cells from the transgenic mouse to produce antibodies (see page 19, lines 31-32, page 20, lines 2-3, lines 27-28) (limitation of claim 6-7). Tanamachi continue to teach B cells from the spleen of the mouse is isolated and fused to appropriate immortalized cells in culture to produce a hybridoma cells (see page 20, lines 7-12).  Tanamachi further teaches isolating nucleic acid encoding the chimeric antibody (human variable gene and mouse constant region) from animal or B-cell and replacing nucleic acid encoding the mouse Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 25-32) (limitation of claims 6-9). Tanamachi et al disclose the method comprising expressing said antibody or antigen binding fragment thereof from said cell which is a first cell comprising said nucleic acid, wherein said human IgH chain variable region is obtained from a second cell comprising nucleic acid encoding said human IgH chain variable region, wherein said second cell is of a transgenic mouse contacted with said antigen, wherein said second cell is a hybridoma expressing said human IgH chain variable region, wherein said second cell is selected from a plurality of cells comprising nucleic acid encoding antigen-specific human IgH chain variable regions, and wherein said second cell comprises nucleic acid encoding said human IgH chain variable region and a mouse IgH constant region (page 19, line 30-pg21, line 22, "hybridoma generation"). Tanamachi et al disclose wherein the human IgH VDJ segment (phVDJ2) comprises nucleic acid sequences downstream of the 3'-most human JH segment and 5' of the human J μ enhancer, whereupon said ph VDJ2 segment was ligated to the mouse Jμ enhancer and mouseμ switch region (pages 26-27, Construction of Chimeric Trans gene).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse of Murphy by substituting the human IgH 3 '-end J region and moue JC intron cloning junction with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi to use said mouse to produce antigen specific antibody or antigen binding fragment thereof and/or isolating nucleic acid encoding human IgH, with a reasonable expectation of success, at the time of the instant invention, as instantly claimed. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin and remaining from mouse JC intron. A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using site specific replacement of human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments and Cmu regions because prior art successfully reported targeted strategy to produce transgenic mouse as reported by Murphy, while Tanamachi reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi) to produce a mouse that expresses a human variable region and a mouse constant region in response to antigenic stimulation to use B-cell or hybridoma derived therefrom expressing nucleic acid encoding said human IgH chain variable region. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1-3, 6-13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS), as applied above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8), Retter et al (J Immunol 2007; 179:2419-2427) and Ravetch et al (Cell, 1981, 27 583-591) as evidenced by NCBI Accession No. AJ851868 and NCBI Accession No. X97051.
The teaching of Murphy, Stevens, Aguilera, Tanamachi have been described above and relied in same manner here. While combination of reference teach a method of using a transgenic mouse whose genome comprises homozygous  immunoglobulin heavy chain (IgH)  locus comprising unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a constant (C) region ,  wherein said transgenic IgH locus of said mouse is functional to undergo VDJ joining, wherein upon challenge of said mouse with an antigen to isolate cells comprising nucleic acid encoding human heavy chain variable region  to produce antibody or nucleic acid encoding said heavy chain variable region,  however, differ from claimed invention by not explicitly disclosing mouse IgH JC intronic DNA comprises mouse 129 strain JC intronic DNA. 
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) cell lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). Therefore, insertion of human VDJ region at the claimed location, that is between the non-human mammal constant region and the last, 3',non-human mammal J region, would have been obvious to a skilled person. The chimeric JC intron disclosed in Murphy would implicitly comprise a truncated human JC intron and a truncated mouse JC intron as evident from Retter (figure 1) and Ravectch (see figure 10) who reported the sequence for mouse and human IgH variable gene segment respectively would conclude that the first 12 nucleotide of mouse and human JC intron sequences that are immediately downstream of their respective 3’JH gene segment are identical as evident from the human and mouse JC intron sequence could be retrieved from NCBI Accession No. AJ851868 (located at positions 1416058-1416069) and NCBI Accession No. X97051 (located at positions 89823- 89834) respectively.. Therefore, absent of any specific length of truncated mouse JC intron in the claims, the JC intron disclosed in art of record must necessarily contain first 12 nucleotide that is same as human JC intron followed by remaining truncated mouse JC intron meeting the limitation of the broad claim.
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Aguilera,  Tanamachi, and Adams to modify the method of using the  transgenic homozygous mouse of Murphy whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. Absent of any specific length of truncation of mouse JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin and remaining from mouse JC intron. Those of ordinary skill in the art immediately recognize that the first 12 nucleotide portion of the mouse and human J/C intron sequences is identical as evident from the human and mouse sequence disclosed in Retter and Ravetch. Therefore, the genome of the mouse disclosed in Murphy could be interpreted as chimeric JC intron comprising 12 nucleotide of human JC intron and remaining JC intron comprising truncated mouse JC intron (lacking first 12 nucleotide of intron). A person of ordinary skill in the art reviewing the teaching of Murphy and Tanamachi would have concluded that so long as the junction does not interrupt functional intron sequences (e.g., splice sites or regulatory elements, such as the enhancer), the choice of where to place the chimeric junction within the intron is again only a matter of convenience. It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence.  One of skill in the art would have been expected to have a reasonable expectation of success in producing transgenic mouse as claimed using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy taught a mouse whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 4-5 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS), Zemlin et al., (Journal of Molecular Biology 2003, 334:733-749, IDS), as evidenced by Gallo et al (Eur. J Immunology, 2000, 534-540, IDS).
The teaching of Murphy, Stevens, Aguilera and Tanamachi have been described above and relied in same manner here. The combination of reference differs from claimed invention by not explicitly characterizing the mouse of Murphy. 

    PNG
    media_image3.png
    150
    262
    media_image3.png
    Greyscale
Zemlin teaches the lengths of "4751 human and 2170 murine unique functional CDR-H3 sequences" (page. 735, col. 1, lines 13-14). Zemlin teaches that - 8% of human CDR-H3 sequences are 17 residues in length, while 6% of human CDR-H3 sequences are 18 residues in length (see Figure 1, showing frequencies of 17 and 18 residue human CDR-H3 lengths added). 
Zemlin teaches that the mean frequency of the group consisting of human CDR-H3 length of 17 and 18 amino acids is between ~ 6% and ~ 8% (which is between 5% and 10%). Zemlin also teaches that "CDR-H3 length is determined by combinatorial diversity (length of germline genes), junctional diversity (e.g. exonucleolytic nibbling and N nucleotide addition), and by selection ... all three factors are responsible for the shorter average CDR-H3 length and narrower length distribution in mouse compared to human" (page 742, col. 2, lines 1- 8). Thus, Zemlin teaches that CDR-H3 length and distribution are determined, at least in part, by characteristics of the sequence of the immunoglobulin locus (e.g., the length of the immunoglobulin variable region gene segments). Thus, insofar as Zemlin teaches that the mean frequency of human CDR-H3 lengths of 17 and 20 amino acids is between- 6% and- 8% (and therefore between 5% and 10%), Zemlin teaches that this mean frequency range results, at least in part, from a human heavy chain variable region comprising one or more unrearranged human heavy chain V (VH) gene segments, one or more human D (D) gene segments and one or more human heavy chain J (JH) gene segments, wherein the gene segments in the IgH locus are operably linked to a constant region thereof, wherein the locus is functional for rearrangement of the human VH, DH, and JH gene segments. Gallo discloses that the XenoMouse strains “[show] preferential utilization of Ju gene segments Ju4 and Ju6...at frequencies similar to those reported in human repertoires” (page. 537; col. 2.; para. 2) and “is functioning with apparently the same intrinsic bias in segment utilization as the human repertoire” (page 538; col. 2, para 2). Gallo states “our analysis of the human antibody repertoire in mouse strain confirms that the utilization of human IgVH gene segment is not random and demonstrates that the human antibody H chain repertoires of mouse and human PBL are remarkably similar (page 537, col. 2, para. 3). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to substitute the human IgH 3 '-end J region and moue JC intron cloning junction of Murphy et al with a human IgH 3 '- J region gene segment and mouse J/C intron cloning junction of Tanamachi et al, to produce human/mouse chimeric J/C intron to produce antigen contacted mouse to isolate B cells to use to produce humanized IgH with a reasonable expectation of success, and such would be obvious modification to generate  chimeric J/C intron so as to join human IgH VDJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse IgH constant region gene segments as evident from the teaching of Tanamachi, with a reasonable expectation of success, at the time of the instant invention., with a reasonable expectation of success,  as instantly claimed, with a reasonable expectation of success. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  It is relevant to note that because the inserted human IgH variable region gene segments are in a position previously occupied by the mouse variable region sequences one of ordinary skill in the art would conclude that prior art of Murphy encompasses inactivation of mouse endogenous IgH variable region DNA such that only human IgH variable domains expressed from the immunoglobulin locus. Absent of any specific truncation of mouse and/or human JC intron, the limitation of chimeric J/C intron broadly comprise few nucleotides of human J/C intron origin. One of skill in the art would have been expected to have a reasonable expectation of success in characterizing the transgenic mouse of Murphy in view of Tanamachi using the known method because prior art successfully reported that the mean frequency of human CDR-H3 lengths of 17 and 18 amino acids is between- 6% and- 8% as evident from the teaching of Zemlin, and Gallo.  The instantly claimed thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region is not even required to comprise a CDR-H3 region having 17 to 22 amino acids. Rather, as evidenced by Figure 37, the CDR-H3 region of the thus-obtained antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region may only be 5, 7, 9, 11, 13, or 15 amino acids in length. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1 and 6-7 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS) and Logtenberg et al (US20180142006, dated 05/24/2018, EFD, 06/27/2008).
The teaching of Murphy, Stevens, Tanamachi, have bene described above and relied in same manner.  The combination of references differs from instant invention by not explicitly disclosing isolating from antigen specific antibody from said cultured B cell.
However, prior to instant invention, Logtenberg  teaches a method to obtain an antibody or fragment thereof that binds to an antigen, the method comprising obtaining a population of B-cell producing antigen specific antibodies from a non-human transgenic animal that has been immunized with said antigen, wherein the genome of said  transgenic animal comprises a transgene encoding a rearranged human immunoglobulin variable region and wherein the transgene comprises an immunoglobulin constant   region or said rearranged human immunoglobulin variable region is operatively linked to an endogenous immunoglobulin constant region, and wherein the transgenic animal produces a repertoire of antibodies that bind said antigen having a rearranged human immunoglobulin variable region encoded by said transgene; culturing said B-cell  and allowing secretion of said antibodies; and recovering the secreted antibodies; optionally cleaving said antibodies to obtain antigen-binding fragments; thereby obtaining said antibody or fragment that binds to the antigen (see claim 4 of ‘715).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Tanamachi, and Logtenberg to express an antibody from B- cell produced from the transgenic homozygous mouse of Murphy and Stevens  whose genome comprises unrearranged human IgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using the method of culturing B cell as suggested by Logtenberg, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught culturing B-cell isolated from the mouse of Murphy and Stevens allowing secretion of antigen specific antibodies. One of skill in the art would have been expected to have a reasonable expectation of success in culturing B-cell isolated from the mouse exposed to an antigen as disclosed in Murphy and Stevens to produce antigen specific antibody. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 11 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS) as applied above for claim 1, and further in view of Casrouge et al (The Journal of Immunology, 2000, 164: 5782–5787)/ Bruggemann et al (Eur. J. Immunol. 1991.21: 1323-1326).
The teaching of Murphy, Stevens, Tanamachi have been described above and relied in same manner here. The combination of references differs from instant invention by not explicitly disclosing said mouse is naive. 
However, prior to instant invention, it was routine to use naïve mouse to study rearranged variable region using RT-PCR CDR3 diversity in splenocytes. For instance, Casrouge et al teach immunoscope method that is a PCR-based technique allowing the measurement of the CDR3 lengths of the V regions (see page 5783, col. 2, para. 5 figure 1). It is further disclosed that in V-J profiles in naïve mouse yield a typical bell-shaped distribution of the CDR3 lengths resolved in six or eight distinct peaks. Likewise, Bruggemann et al teach a rapid method to compare the junctional diversity of the rearranged V-(D)-J transgenes is to obtain DNA sequence following PCR amplification of these regions. It is disclosed that cloning and sequencing analysis of the V-D-J units reveals heterogeneity in different regions (see page 1325, section 3.3). Bruggemann et al teach that DNA rearrangements in the transgenic mice, similar to those seen in human DNA, are found only in spleen (abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to characterize the junctional diversity of the rearranged V-(D)-J transgenes would combine the teachings of Murphy, Stevens, Tanamachi, by using the spleen from the naive transgenic mouse and evaluate  the junctional diversity of the rearranged V-(D)-J transgenes by obtaining  DNA sequence using the method disclosed by Casrouge / Bruggemann , as a matter of design choice, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported method to evaluate diversity generated from VDJ/VJ rearrangement in the naïve transgenic mouse.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1 and 15 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed 11/09/2006, effective filing date 08/29/2002) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), Tanamachi et al (WO/2007/117410, IDS) as applied above and further in view of Houtzager  et al (USPGPUB 20100069614, dated 03/18/2010,filed on 06/29/2009) .
The teaching of Murphy, Stevens, Tanamachi, have been described above and relied in same manner here. The combination of references differs from instant invention by not explicitly disclosing antigen comprises vaccine. 
However, prior to instant invention, Houtzager et al teach primary and booster immunization of mice using standard protocols (example 17). In order to assess its impact on VH repertoire size, diversity of VH family usage and V(D)J recombination after immunization, the transgenic mice are immunized with tetanus toxin Vaccine and VH sequence diversity of randomly picked clones from mice are compared with TT-immunized wt mice (see example 17).
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to assess impact on VH repertoire size, diversity of VH family usage and V(D)J recombination after immunization to combine the teachings of combination of references to immunize the mouse of Murphy, Stevens with a vaccine of Houtzager et al to express antigen subject antibody in cells from the mouse of Murphy, Stevens, with a reasonable expectation of success, to isolate cells from said mouse to assess impact on VH repertoire size, diversity of VH family usage,  at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because prior art of Houtzager explicitly reported use of vaccine to assess impact on VH repertoire size, diversity of VH family usage following immunization.  One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported immunizing the transgenic mouse with a vaccine to assess impact on VH repertoire size, diversity of VH family. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
	Applicant in part re-iterate and rely on prior argument that have been discussed in previous office action. The arguments in part are substantially the same as those addressed in the prior office action mailed on 03/03/2022.
	Applicant disagree with the rejection arguing that combination of references does not teach a chimeric JC intron comprising human JC intronic DNA and truncated mouse JC intronic DNA. Applicant notes that because function follows structure, it follows that the genus of antibodies generated by the chimeric IgH locus of the recited mouse would differ from the genus of antibodies generated by the chimeric IgH locus taught by Murphy. Applicant argues that given the structural difference between the chimeric IgH loci of Murphy mouse and instantly claimed mouse, one of ordinary skill in the would have concluded the repertoire expressed by the respective chimeric IgH loci would also differ. Stevens Fig. 2 appears to disclose a chimeric Ig locus where (5’ to 3’) the human Ig variable region is joined to a fully human JC intron, which in turn is joined to the mouse constant region, with no apparent mouse JC intronic DNA. This JC intron of the mouse taught by Stevens is unlike the JC intron of the mouse taught by Murphy which contains the full mouse JC DNA intron including mouse Eu. Aguilera does not teach or suggest a JC intron comprising truncated mouse JC intronic DNA as required by the instant claims.  Applicant emphasized that given the paucity of knowledge at the time of invention regarding the identity of the endogenous mouse control element in the JC intron involved in the complex regulation of the mouse IgH locus as well as the Igk locus, one of skill at the time of the invention could not reliably predict which mouse DNA could be changed, as evidenced by Murphy's conservative approach of maintaining intact the entire mouse JC intron of its USSN: 16/870,413Atty. Docket No. 39080-17801Response filed July 1, 2022Response to non-final Office Action dated March 3, 2022chimeric Ig loci. Applicant rely on the Bradley (para. 6) and van Dijk (para. 24) declaration arguing one of skill at the time of the invention could not have extrapolated functional properties of a chimeric IgH locus positioned at the endogenous locus as required by the instant claims, from the functional properties displayed by a randomly integrated multiple copy transgene containing a chimeric IgH locus disclosed in Tanamachi. Applicant continue to argue that because Murphy et al. teaches maintaining the entire mouse JC intron, and "precise replacement of all or part of mouse heavy chain locus variable region (VDJ) with its human counterpart", the putative modification of the Murphy et al. mouse by replacing its full length mouse JC intronic DNA, with a chimeric JC intron in which the mouse component of the JC intronic DNA between the last JH and Emu is truncated with respect to wild type mouse germline changes the principle of operation of the primary reference (see pages 14-22 of the applicant’s argument). Applicants’ arguments have been fully considered, but are not found persuasive.
	In response, it is noted that instantly recited human/mouse chimeric intron broadly requires but a single nucleotide of human origin. Applicant has not provided objective evidence that the presence a single nucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single nucleotide of mouse origin. Further, previous office action explicitly indicated to those skill in the art that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical. Therefore, analyzing the genome of entire mouse JC disclosed in Murphy in view of Adam, it is impossible to determine whether the J/C intron is “chimeric” (first 12 being human same as mouse sequence and remaining mouse sequence) or “mouse” in this region. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The claims as such do not require any specific truncation and/or sequence that are critical to the resulting outcome. Likewise, Applicant has not provided objective evidence that the presence/absence of few nucleotide (single or dinucleotide) motif of "human origin" at the human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide Murphy et al and the van Dijk Declaration (Art of record) both emphasize  to the requirement by Murphy to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". In fact, this concept was known several decades back as evident from the teaching of Wagner et al who successfully demonstrated the ability of the ordinary artisan to express human IgH V, D, and J gene segments from a chimeric mouse IgH locus comprising a human/mouse chimeric JC intron. It is further disclosed in prior art that the distance between the 3 '-most JH gene segment to the truncated mouse intron sequence is essentially about 1kb (Wagner et al, Nucleic Acids Res. 22(8): 1389-1393, 1994; Figure 1, cited as evidence without relying on the rejection). The transgenic mouse of instant invention, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Further, Murphy does neither forbid, discourages, or otherwise discredits the use of a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. Rather, Murphy et al merely discloses the cloning step they performed. Tanamachi et al disclosed the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron.  The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.  It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Those of ordinary skill in the art recognized the scientific and technical concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J or VJ region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al), entirely human (Stevens)  or truncated chimeric (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	In response to applicant’s argument et al pertaining to the teaching of Aguilera, it is noted that the reference provide evidence that the intronic Eμ enhancer is naturally less than 2 kb downstream of the 3ꞌ-most JH gene segment in mice. If the Eμ enhancer is to be maintained and the chimeric junction is to be located upstream of the Eμ enhancer (as taught by Murphy and Tanamachi and Morrison), a person of ordinary skill in the art would have known to position the chimeric junction in the J/C intron between the 3ꞌ-most JH gene segment and the Eμ enhancer, which would also be at a distance less than 2 kb downstream of the 3ꞌ-most JH gene segment. It is further relevant to note that instant specification teaches multiple acceptable junction positions (less than 2 kb, claim 2 and less than 1 kb, see para. 85 of the published application), in conjunction with the lack of evidence attributing an unexpected result to any of the junction positions, further demonstrates the irrelevance of the recited chimeric junction location.
 	On pages 23-25 of the applicant’s argument, applicant reiterate the argument of chimeric JC intron and assert working example 4 of Murphy, all explicitly indicate the presence of the entire mouse JC intron. Applicant argues that Adams in combination with the remaining cited references, do not provide motivation for modifying the JC intron of Murphy comprising a full mouse JC intron to arrive at the instantly recited JC intron comprising a truncated mouse JC intron. Applicant notes the presence of human JC intronic DNA and full-length mouse JC intronic DNA in the chimeric IgH locus taught by Murphy generates a duplication of at least 1 nucleotide and up to 12 nucleotides when the mouse strain is 129S/v. Therefore, there is no problem in identifying both the human and mouse nucleotides in the JC intron of the Murphy mouse. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument relying on figure 4 of Murphy to illustrate precise insertion of human VDJ DNA into the mouse immuno-globulin locus region at a single position immediately adjacent to the mouse J segments, it is emphasized that “immediately adjacent” in Murphy is not understood as requiring nucleotide level precision so that the J/C intron of Murphy includes each and every nucleotide of the mouse J/C intron. In fact, Murphy does not exclude or discredit the presence of human intronic DNA in the LTVEC1 construct or its mice, and nowhere teach or suggest that the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1 or its mice. The phrase “immediately adjacent to” in the disclosure of Murphy refers to the homology arms of the targeting vector without specifically addressing whether or not human intronic DNA is present. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Examiner in part would agree that Murphy do not explicitly disclose that human intronic DNA is included in the chimeric JC intron. However, a “large human insert” of LTVEC1 contained the “entire human DJ region” would suggest one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH locus of Murphy’s mice, included at least some human intronic DNA to ensure that “entire [human] DJ region” is included as suggested by Murphy. One of ordinary skill in the art among many possibilities to construct the targeting vector could have pursued the option to include human DNA downstream of the 3' human JH gene segment so as to avoid the possibility of not including nucleotides adjacent to the 3ꞌ human J gene segment, which might be functionally important. Therefore, one of ordinary skill in the art would not have cleaved right next to the 3ꞌ JH gene segment when excising the human IgH VDJ region from a human chromosome, but rather would have placed downstream of the 3' human JH gene segment in the human J/C. One of ordinary skill in the art would recognize that there are only two options when creating a chimeric human/ mouse JC intron, to wit, the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH/JK gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. As evidenced by Murphy, Stevens and Tanamachi et al, the human/mouse chimeric IgH loci comprising either non-chimeric J/C intron (Murphy et al, human JC intron (Stevens) or a human/mouse chimeric J/C intron (Tanamachi et al) were both all recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides.
The human/mouse chimeric intron recited in the claims merely requires but a single nucleotide of human origin. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257,261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."ld.
Applicant has provided no objective evidence that the presence a single nucleotide, e.g. adenosine (a), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single (a) nucleotide of "mouse origin".
	In response to applicant’s argument that there is no motivation to combine the teaching with Adam, it is previously indicated that mouse 129 strain ES cells particularly attractive for complex genomic manipulations, such as those taught in Murphy that requires performing such manipulations and culturing ES cells for longer periods of time. It would have been obvious for one ordinary skill in the to use mouse 129 strain ES cells, as taught in Adams, in making homologous recombination-based gene modifications involving several rounds of targeting, as described in Murphy. One of the ordinary skills in the art would be motivated to use 129 strain ES cells as disclosed in Adams in homologous recombination-based gene targeting experiments, such as those described in making a Murphy mouse, because it was the mouse strain most commonly used for gene targeting, and a genome-wide 129Sv strain BAC library for constructing gene-targeting vectors was readily available. This is further evident from the teaching of Pettitt (Nat. Methods 6(7): 493-95, IDS cited as evidence without relying on rejection) who reported “genetic manipulation of the mouse genome is carried out predominantly in embryonic stem cells derived from the 129 strain of mice” (see page 493, col. 1, para. 1).
On pages 25-32 of the applicant’s argument, applicant re-iterate and rely on their previous arguments of Murphy, Tanamachi and Bradley and van Dijik’s declarations that have been discussed above. The arguments in part are substantially the same as those addressed in foregoing response.
On pages 33 -35, 52, 56-57 of the applicant’s argument, applicant argues that Examiner has not considered the structural difference between the JC intron in the instantly recited chimeric IgH locus vs that taught by Murphy, with respect to their respective potential differences in the selection of a single human JH gene segment to join with a single human D gene segment in a mouse cellular background, nor in the selection of a single human VH gene segment to join with the human D-JH unit in a mouse cellular background, interacting with mouse enzymatic machinery to recombine the human V, D and J gene segments and add diversity at the human VH-D and D-JH junctions including mouse pattern N region and P region addition and exonuclease deletion, using terminal deoxynucleotidyl transferase and other mouse nucleic acid enzymes and regulators. Thus, a variety of cellular/nuclear factors and enzymes (of mouse origin) act on the structurally different chimeric IgH locus taught by Murphy vs that taught instantly recited. Structural differences between the germline chimeric IgH locus positioned at the endogenous IgH locus instantly recited vs the prior art (Murphy) would provide one of skill in the art at the time of the invention with a reason to conjecture that each mouse would generate an antibody repertoire that would differ from each other. That is, the antibody repertoire of the instantly recited mice could be reasoned to not be identical to that of the mice of the prior art (e.g., Murphy), given their structural differences and the complex, multi-factorial processes of generating variability in the antibody repertoire of a mouse, which was not completely understood at the time of the invention. Applicant continue to argue that Zemlin et al.’s teaching that the forces that diversify and shape the CDRH3 repertoire differ between mouse and human add further unpredictability to the assertion by the Office Action that it was predictable to one of skill at the time of the invention that nucleic acid encoding human IgH isolated from the mouse as instantly recited is similar or obvious over that isolated from a mouse in the art of record, given the human Variable region gene segments of the recited mouse operate in mouse cell. Applicants’ arguments have been fully considered, but are not found persuasive.
It is noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Zemlin et al taught that the distribution of transcripts encoding human CDRH3 amino acid lengths of 18 to 19 amino acids is naturally present between 6% and 8%, which is thus necessarily between the instantly recited 5% and 10%, and that the CDR-H3 may have amino acid lengths up to 22 amino acids (Figure 1) wherein the CDR-H3 is the product of both combinatorial and junctional diversification. This includes combinatorial rearrangement of variable (VH), diversity (DH), and joining (JH) gene segments, alternative use of DH reading frames, variation in the site of gene. recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, and the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides. Mechanisms not restricted to this interval, such as somatic hypermutation, receptor editing, and gene conversion, also contribute to CDR-H3 diversity. In the instant case, mice are capable of producing a plurality of CDR-H3 lengths (Zemlin et al, Figure 1 and Gallo), suggesting to those of ordinary skill in the art who would reasonably expect mouse enzymes, exonucleases, polymerases, ligases, regulatory molecules, etc., will work as efficiently at all on human/mouse chimeric substrate DNA in a mouse cell in a mouse, and will accordingly generate a spectrum of transcripts which have a CDRH3 length similar to mouse, humans or somewhere in between.  There is no objective evidence in the prior art that teaches or suggests that transgenic mice are incapable of recapitulating the production of human CDR-H3 amino acid lengths and transcript frequencies, as recited in the instant claims. The wherein clauses merely recite a functional characteristic that naturally flows from the mouse physiology, natural immune system development and cell biology that naturally acts on the immunoglobulin heavy chain locus upon transcription.
	Applicant argument that the repertoire of V regions of the instant invention differs from one disclosed in prior art is not persuasive because neither instant specification nor declaration provide any evidence that the repertoire of V regions of the instant claims differs from Murphy et al because of chimeric human/mouse JC intron comprising a truncated mouse IgH JC intron. In fact, the repertoire of V regions appears to be established solely upon the presence of the human IgH V, D, and J gene segments.
	On pages 36-43 of the applicant’s argument, applicant re-iterate and rely on their previous arguments pertaining to chimeric JC intron and CDR-H3 against the teaching of Zemlin, Murphy and Stevens that have been discussed above. The arguments in part are substantially the same as those addressed in foregoing response. 
On pages 44-49, 59-61 of the applicant’s argument, applicant argues that truncated human JC intronic DNA leaving only between 1 and 12 human JC intronic nucleotides together with the nucleotides of the full-length mouse JC intronic DNA, there would be a corresponding duplicate number of mouse JC intronic nucleotides, clearly distinguishing the mouse and human JC intronic nucleotides. Alternatively, in the putative embodiment comprising truncated human JC intronic DNA having more than 12 human JC intronic nucleotides together with the nucleotides of the full-length mouse JC intronic DNA, there would be a clear distinction of the mouse and human JC intronic nucleotides. Applicant re-iterate the argument that Murphy does not teach mouse comprising a chimeric IgH locus where the mouse JC intron is that of the mouse 129/sv strain. Applicant argues that despite Murphy’s teaching away from truncating the mouse component of the JC intron of the chimeric IgH locus of their mouse, Applicant has disclosed that the mouse component of the JC intron can be truncated in a chimeric IgH locus comprising unrearranged human V region gene segments at the endogenous mouse host IgH locus. Applicant notes that many more regulatory functions exist for antibody production in addition to Eu and splice sites, and that the full extent of regulation sequences and processes of the complex regulation of an Ig locus (wild type or chimeric) were not well established. Applicant point to Bradley and van Dijik’s declaration to argue that nothing could be inferred from the teaching of Tanamachi. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, as stated above, Examiner has discussed the breadth of chimeric JC intron above. Applicant has provided no evidence that the presence a single nucleotide of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single nucleotide of "mouse origin". Examiner has cited reference that provide explicit motivation as to why one ordinary skill in the art would be motivated to use mouse 129 strain ES cells, as taught in Adams, in making homologous recombination-based gene modifications involving several rounds of targeting, as described in Murphy. Given the breadth of the chimeric JC intron it is Examiner’s position even if the source of the nucleotides of a J/C intron were known, it would not have represented a meaningful difference to a person of ordinary skill in the art as the first 12 nucleotides of the JC intros have the identical sequence. In addition, there are no structural differences in the nucleotides of a mouse and a human for the reasons discussed above and previous office action. Therefore, it is unclear as to why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain. It is also worth noting that, even if the 12 nucleotides were originally obtained from mouse or human DNA, the mouse or human DNA would not be the direct source of the DNA ultimately introduced into the J/C intron of a mouse genome. Rather, DNA from a mouse or human would have been amplified via an in vitro technique to obtain the DNA introduced into a mouse genome, further emphasizing the technical irrelevance of the chimeric J/C intron feature. Additionally, absence of any specific truncation and positioning of the chimeric junction “less than 2 kb” from the 3' end of the JH region gene and upstream of the Eμ intronic enhancer would also be non-critical. Applicant’s argument that there might by other elements critical for proper expression is not found persuasive because instant specification acknowledges the feasibility of multiple positions for the chimeric junction in the J/C intron, wherein the chimeric junction at  “less than 2 kb” or “less than 1 kb” downstream of the 3' JH gene segment comprising different truncation of JC intron (see para. 85 of the published specification). In view of foregoing it is apparent that multiple acceptable junction positions in conjunction with the lack of evidence assigning any unexpected effect resulting from any of the junction positions shows the irrelevance of the recited chimeric junction location comprising truncated mouse JC Intron.
 It is relevant to note that Murphy, Bradley’s declaration and the van Dijk Declaration emphasize to the requirement (by Murphy) to use/retain the endogenous mouse mu enhancer region, as disclosed in Murphy et al, "shown to be critical for V-D-J recombination". One of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron (see Tanamachi, Figure 1) and Aguilera et al (Figure 1). Wagner et al taught wherein the 3 '-most JH gene segment comprises a human JH6 gene segment and a human/mouse chimeric JC intron, wherein said truncated mouse JC intron comprises the mouse mu enhancer (Figure 1, hlgH configuration cited as evidence without relying on rejection).
 On pages 51-55 of the applicant’s argument, Applicant argue that DeFranco declaration filed during IPR proceeding is not applicable to the instant claims and does not meet the threshold to assert unpredictability of the Kymab claims because none of the claims issued in the patent require a truncated JC intron. Applicant notes that many more regulatory functions exist for antibody production in addition to Eu and splice sites, and that the full extent of regulation sequences and processes of the complex regulation of an Ig locus (wild type or chimeric) were not well established at the time of Applicant’s invention. Applicant in part re-iterate the van Dijik’s declaration to assert that a person of ordinary skill in the art reviewing the cited art would not have sufficient information to know how to ensure that “the junction does not disrupt the regulatory sequence of truncated mouse IgH intron DNA upstream of the enhancer”. Applicant re-iterate van Dijik and Bradley’s expert declaration to assert the unpredictability of a truncated mouse JC intron at a chimeric IgH locus comprising unrearranged human V region gene segments at an endogenous IgH locus as instantly recited based on the randomly integrated chimeric IgH construct by Tanamachi.  Applicant's argument(s) has been fully considered, but not found fully persuasive.
In response, Examiner in part agree with the applicant’s argument that none of the previously issued Kymab patents require the instantly recited truncated mouse IgH JC intronic was not explicitly addressed by DeFranco ‘s declaration and therefore was not reviewed by PTAB. However, DeFranco‘s declaration directly rebut the notion that Murphy discloses a fully mouse J/C intron, and not a “chimeric” J/C intron (see para, 105, page 60).  The declaration “disagree with Ravetch’s testimony supports a position that “immediately adjacent” in Murphy should be understood as requiring nucleotide level precision so that the J/C intron of Murphy includes each and every nucleotide of the mouse J/C intron. As discussed below in paragraph 106, that level precision is not necessary and is not consistent with how the field used and understood descriptors for these large genetic modifications. Moreover, as discussed above in paragraph 104, ….Murphy does not preclude the presence of human intronic DNA in the LTVEC1 construct or its mice, and certainly does not teach that the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1 or its mice. …. Dr. Ravetch does not suggest Murphy as teaching the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1. Rather, Dr. Ravetch explained that Murphy illustrates what portion of the mouse gene segments is included in the 3' mouse homology arm of the LTVEC1 targeting. ….one of skill in the art and therefore his interpretation of the specification demonstrates how one of skill in the art would interpret the specification.” .., would have understood the phrase “immediately adjacent to” as merely referring to the homology arms of the targeting vector and not specifically addressing whether (or not) human intronic DNA is present” (see page 60-62). DeFranco‘s declaration cites a number of references that includes Hansen (US 7,846,724) and Goefert (US 8,771,988) to support the teaching of Tanamachi to show that one of ordinary skill in the art would have reasonably expected that a chimeric J/C intron as taught by Tanamachi would have successfully worked in the context of a Murphy mouse, and specifically for generation and expression of immunoglobulins (see page 75 of the declaration). Further, given the breadth of the truncation of mouse IgH JC intronic DNA, and in absence of any specific sequence requirement or any specific length of truncation of mouse JC intron, one of ordinary skill in the art would conclude that source of nucleotide would not have represented a significant difference for the reasons discussed in the preceding section of this office action. Applicant should note that the "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising a truncated human JC intronic DNA and a truncated mouse JC intron that lacks few nucleotides. Rather, both the instant transgenic mouse, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. One of ordinary skill in the art would recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. 
On pages 58-60 of the applicant’s argument, Applicant argues that the claims are not product-by-process. Applicant further notes that the instantly recited chimeric IgH locus differs structurally from that of Murphy, particularly in the amount of mouse JC intronic DNA present. Murphy discloses maintaining the mouse JC intronic DNA with all its control elements, including mouse DNA downstream of and immediately abutting the mouse 3’ JH gene segment, in its chimeric IgH loci in which the mouse V/D/J gene segments are replaced with human V/D/J gene segments. Because structure follows function and due to the complexity of regulation of the IgH locus, it follows that the genus of rearranged VH regions generated by the chimeric IgH locus of the instantly recited mouse will differ from that taught by Murphy. Applicant's argument(s) has been fully considered, but not found fully persuasive.
In response, it is noted that claims are directed to a method of obtaining an antigen specific antibody or antigen binding fragment thereof, comprising a human immunoglobulin heavy (IgH) chain comprising a human IgH chain variable region, encoded by a human/mouse chimeric IgH locus comprising a chimeric J/C intron were produced is substantial to the patentability of the instant method claims. Applicant in part agree that the disclosure of Murphy et al teaches that murine immunoglobulin heavy chain intronic enhancer, Eμ, has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development, whereas the immunoglobulin heavy chain 3' enhancer region appears to be critical for class switching as well as heavy chain gene expression at later stages of B cell differentiation. In the instant case, Murphy et al requires the presence of the murine immunoglobulin heavy chain intronic enhancer, Eμ, as required by the claims. The instant specification fails to disclose that the truncated mouse JC intron is a critical feature, nor profoundly material to, the thus-obtained human IgH variable region. As stated in preceding section of this office action, Examiner notes that the breadth of the "truncated mouse JC intron " reasonably encompasses a single nucleotide difference. Neither the instant application, nor the prior art, evidences that the loss of a single nucleotide in the mouse JC intron necessarily and predictably changes the resulting structure of the thus-obtained antigen-binding antibody and/or antigen-binding fragment thereof comprising a human IgH variable chain region. The active method step of Claim 1 is to express an antibody or antigen binding fragment thereof from a cell, wherein the cell comprises a nucleic acid encoding a human IgH chain variable region, wherein said nucleic acid is isolated from a transgenic mouse whose genome comprises a human/mouse chimeric IgH locus. The claimed thus-isolated nucleic acid does not require the presence of a truncated mouse JC intron. Thus, the chimeric JC intron comprising a truncated mouse JC intron is not considered profoundly material to patentability. Rather, it is considered a product-by-process limitation.
 Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 

Maintained-Double Patenting
Claims 1-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USP. 9505827 (13740727) and further in view of and Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because method claimed in the instant application encompass use of the transgenic mouse claimed in ‘827. 
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 147, 148, 169, 245, 282, 346-349, 353-347, 357-358 of copending Application No. 13310431 and Tanamachi et al (W02007/117410, IDS). 
Claims 1-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent no 9447177 and further in view of and Tanamachi et al (W02007/117410, IDS) for the reasons of record. 
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-10, 14-15, 17-24, 26-35 of copending Application No. 14040405 and further and further in view of and Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus as claimed in the instant application. 
Claims 1-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of USP 9434782 and further in view of and Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent no 10165763.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 13-14, 16-21, 23-24 of copending Application No. 14056700 and further in view of and further in view of and Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent 10064398 (14516461) and further in view of and Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus specifically claimed in ‘398 to produce an antibody specific for a selected antigen as claimed in the instant application. It would have been obvious to one of ordinary skill in the art to use the mouse specifically claimed in ‘398 to produce antigen specific antibody from B cells as disclosed in prior art. Thus, the claimed method explicitly recite the use of cells derived from the mouse of ‘398.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of copending Application No. 15383188 and further in view of and Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21,23-25, 27-29 of copending Application No. 15232122 and further in view of Tanamachi et al (W02007/117410, IDS).   Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus. 
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21of copending Application No. 15251969 and further in view of Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 7-25 of copending Application No. 15383353 and further in view of Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-26 of copending Application No. 15385348 and further in view of Tanamachi et al (W02007/117410, IDS).   Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 15385372 and further in view of Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 9-11, 19-25 of copending Application No. 14056434 and further in view of Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
Claims 1-15 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-25 of copending Application No. 15383101 and further in view of Tanamachi et al (W02007/117410, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to use of a transgenic mouse whose genome comprises a chimeric immuno-globulin (Ig) locus to produce an antibody specific for a selected antigen as claimed in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims of the instant case and claims in US Patent and application. Thus, the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lefranc, et al (Immunoglobulin Facts Book. London: Academic Press, 2001, pages 3-44, 98-100, and 102, IDS) teaches the Immunoglobulin Facts Book that is a "compendium of the human germline immunoglobulin genes which are used to create the human antibody repertoire" (page 3). The Immunoglobulin Facts Book teaches that "[e]ach variable domain comprises a beta-sheet 'framework' supporting three hypervariable loops or CDRs, which are spatially close to each other and constitute the antigen binding site" (page 19). The immunogloublin Facts Book teaches that CDR-H3 aligns, at least in part, with the heavy chain D region (Figure 2, page 30). Accordingly, length of CDR-H3 depends, at least in part, on the immunoglobulin heavy chain D gene segments that are present in an organism.  Sequences of various human immunoglobulin heavy chain D gene segments are shown in the Immunoglobulin Facts Book (pages 98-100). In the formation of CDR-H3, such D gene segments can be subject to nucleotide addition: "N-diversity...represents the major source of the CDR3 diversity... [and] results from the addition of nucleotides at random by the terminal deoxynucleotidyltransferase" (page 33). Accordingly, human immunoglobulin heavy chain D gene segments as provided in the Immunoglobulin Facts Book contribute significantly to the various lengths of CDR-H3 in combination with other mechanisms such as N-diversity. Lefranc teaches in an Immunoglobulin Facts Book that is a "compendium of the human germline immunoglobulin genes which are used to create the human antibody repertoire" (page 3). Lefranc teaches that there is "an enhancer in between the most 3' IGHJ and the IGHM gene" (page 43).
Lonberg et al (USPGPUB 20060015957) teaches a method of obtaining a chimeric antibody that binds to a predetermined antigen, comprising: (a) immunizing a transgenic mouse comprising an unrearranged human heavy chain immunoglobulin variable region, wherein the variable region comprises a plurality of human VH gene segments, a plurality of human D gene segments, and a plurality of human JH gene segments, and wherein B lymphocytes of the transgenic mouse express a chimeric antibody comprising a human immunoglobulin heavy chain variable region and mouse immunoglobulin heavy chain constant region. and (b) obtaining from the transgenic mouse a chimeric antibody that binds to the predetermined antigen.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632